United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-2372
                         ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                                Jack Eugene Beadle,

                       lllllllllllllllllllllDefendant - Appellant.
                                        ____________

                      Appeal from United States District Court
                 for the Southern District of Iowa - Council Bluffs
                                  ____________

                             Submitted: April 14, 2020
                               Filed: July 31, 2020
                                  [Unpublished]
                                  ____________

Before COLLOTON, GRUENDER, and GRASZ, Circuit Judges.
                        ____________

PER CURIAM.

      Jack Beadle pleaded guilty to one count of possession with intent to distribute
methamphetamine and marijuana, see 21 U.S.C. § 841(a)(1), and one count of
possession of a firearm in furtherance of a drug trafficking crime. See 18 U.S.C.
§ 924(c)(1)(A)(i). Because the drug trafficking offense involved 50 grams or more
of actual methamphetamine, the offense was punishable by a minimum of ten years’
imprisonment and a maximum of life imprisonment. 21 U.S.C. § 841(b)(1)(A).

       The district court1 determined an advisory sentencing guideline range of 120
to 150 months’ imprisonment for the drug trafficking offense, plus a mandatory
consecutive term of 60 months’ imprisonment for the firearms offense. Beadle
argued for a downward variance from the advisory range based on the difference in
recommended punishment for actual methamphetamine versus mixtures that contain
methamphetamine. The court, however, recognized that the drug offense carried a
statutory minimum sentence of 120 months, so no downward variance was possible
even if warranted. Counsel for Beadle acknowledged the point. The court then
imposed a sentence of 120 months’ imprisonment for the drug offense and a
consecutive term of 60 months’ imprisonment for the firearm offense.

       On appeal, Beadle argues that the district court abused its discretion by failing
to recognize its authority to vary downward based on a policy disagreement with the
sentencing guidelines. There was no error, because the court imposed the shortest
term of imprisonment allowed by law. While 18 U.S.C. § 3553(a) allows the court
to vary from the advisory guidelines, it does not permit a sentence below a statutory
minimum. Beadle’s sentence is the statutory minimum term.

      The judgment of the district court is affirmed.
                     ______________________________




      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.

                                          -2-